DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered. Claims 25, 28-36, 39, and 63-64 are pending. Claims 1-24, 26-27, 37-38, and 40-62 have been canceled. Claims 63-64 are new. 

 Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25, 28-36, 39, and 63-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al., (WO2015179318A cited on IDS dated 04/30/2019).
Regarding Claim 25, White discloses a battery pack (White [0008]) comprising:
a plurality of cell units each having at least one cell (White [0191]); 
a housing (White [0191]) housing the plurality of cell units and configured to mount on an electrical device (e.g. a power tool White [0008]) forward in a front-rear direction (White [0743], mounting direction indicated by arrow “A” in Fig. 39c), the housing having a plurality of slots "428" (White [0738], Fig. 35); 

a negative electrode terminal (BATT-) (White [0732]) connected to a negative electrode “C-” of a second cell unit “C1” that constitutes the plurality of cell units (White [0732], see also Fig. 37B), and disposed apart from the positive electrode terminal in a left-right direction (White Fig. 52A, terminal “A+”, “532b1”, and “C-” “532b6” are set apart from each other in a left-right direction); 
and a switching mechanism, switches “450” (White [0742]) reading on a voltage switching element, configured to be capable of switching a connection state of the plurality of cell units (White [0738]), the voltage switching element being disposed separately from the positive electrode terminal and the negative electrode terminals (since they are located adjacent to the batteries, White [0742], see Fig. 37B, switches “450”), that is configured to switch a connection state of the plurality of cell units into a parallel connection state to connect the plurality of cell units in parallel to each other to output a first voltage to the positive and negative electrode terminals (White [0738]), or into a series connection state to connect the plurality of cell units in series to each other to output a second voltage to the positive and negative electrode terminals (White [0739]), 
wherein the housing comprises a lower step surface, an upper step surface formed to be higher than the lower step surface at the rear side of the lower step surface (White Fig. 34 Annotated) and a stepped part formed between the lower step surface and the upper step surface (White Fig. 34 Annotated), the plurality of slot parts “428” being formed at the stepped part (White Fig. 34 Annotated); 
wherein when viewed in the front-rear direction, each of the positive electrode terminal “BATT+”, the negative electrode terminal “BATT-” , and the voltage switching element “450” (White 

    PNG
    media_image1.png
    619
    787
    media_image1.png
    Greyscale

White Annotated Fig. 34
Regarding Claim 28, White discloses all the claim limitations as set forth above. White further discloses wherein the voltage switching element “450” comprises contact pads “492” (White [0745]) that opens and closes the signal switches “450” (White [0745]), reading on a plurality of switching terminals, configured by terminals among a plurality of terminals “432” (White [0751]), since they are adjacent to terminals “432” (White Fig. 42, “492a”) connected to a positive electrode or negative electrode of each cell unit of the plurality of cell units “448” (White [0745], Fig. 43A) except the positive electrode terminal and the negative electrode terminal, since the contact pads “492a” correspond to terminals of a particular subset of cells (White [0748], Fig. 43A), 
wherein the plurality of switching terminals “492” include a first switching terminal “S2” connected to a positive electrode of a cell unit “B5” (White Fig. 37B) other than the first cell unit “A5” (White [0732], see also Fig. 37B), and a second switching terminal “S3” connected to a negative 
Regarding Claim 29, White discloses all the claim limitations as set forth above. White further discloses wherein a signal terminal “432b” (White [0751]) output signals from the battery nodes (White [0751]) and is disposed at a position between the first switching terminal “S2” and the second switching terminal “S3” in the left-right direction (White [0751], see also Fig. 46A, signal terminals “432b” are located between BATT+ and BATT-, which are in line with switching terminal “S2” and “S3” respectively, Fig. 37B).
Regarding Claim 30, White discloses all the claim limitations as set forth above. White further discloses wherein the first switching terminal “S2” and the positive electrode terminal “BATT+” are disposed adjacent to each other (White Fig. 37A) and form a positive electrode terminal group since they are both positive nodes, and the second switching terminal “S3” and the negative electrode terminal “BATT-” are disposed adjacent to each other (White Fig. 37A) and form a negative electrode terminal group, since they are both negative nodes, 
wherein the positive electrode terminal group and the negative electrode terminal group are disposed apart from each other in the left-right direction (White Fig. 46A) since BATT+ is on the left side of the terminals, and BATT- is on the right side of the terminals. 
Regarding Claim 31, White discloses all the claim limitations as set forth above. White further discloses a signal terminal “432b” (White [0751]) that output signals from the battery nodes (White [0751]) and is disposed at a position between the positive electrode terminal group (BATT+) and the negative electrode terminal group (BATT-) in the left-right direction (White [0751], see also Fig. 46A, signal terminals “432b” are located between BATT+ and BATT-).
Regarding Claim 32, White discloses all the claim limitations as set forth above. White further discloses wherein the first switching terminal “S2” and the positive electrode terminal (BATT+) are 
Regarding Claim 33, White discloses all the claim limitations as set forth above. White further discloses wherein the first switching terminal “S2” and the positive electrode terminal “BATT+” are disposed in the first slot “432a BATT+” to be arranged in a front-rear direction, since BATT+ is at the front of the slot “432” (White Fig. 42) while the switching terminal “S2” attached to battery terminal by the PCB “270” extending behind terminal slot “432” (White [0799], Fig. 42), and the second switching terminal “S3” and the negative electrode terminal “BATT-” are disposed in the second slot “432a BATT-” to be arranged in the front-rear direction since BATT- is at the front of the slot “432” (White Fig. 42) while the switching terminal “S3” attached to battery terminal by the PCB “270” extending behind terminal slot “432” (White [0799], Fig. 42).
Regarding Claim 34, White discloses all the claim limitations as set forth above. White further discloses a signal terminal “432b” (White [0751]) that output signals from the battery nodes (White [0751]) and is disposed in a third slot of the plurality of slots “428” (White [0751], see also Fig. 46A, signal terminal “432b” is located between the first slot “BATT+” and the second slot “BATT-” in the left-right direction).
Regarding Claim 35, White discloses all the claim limitations as set forth above. White further discloses wherein the first switching terminal “S2” and the second switching terminal “S3” are disposed adjacent to each other (White Fig. 37A, “S2”, “S3”) and form a series terminal group, since it is able to 
Regarding Claim 36, White discloses all the claim limitations as set forth above. White further discloses wherein the first switching terminal “S2” and the second terminal “S3” are disposed in a fourth slot “428” that constitutes the plurality of slot parts “428” which correspond to terminals “432” (White [0731]), and the switching terminals “450” are electrically connected to a terminal in a slot “432b” (White [0742]), thus reading on disposed in a fourth slot.
Regarding Claim 39, White discloses all the claim limitations as set forth above. White further discloses wherein the voltage switching element switches “450” (White [0742]), comprises a changeover switch “450” configured to switch the connection state of the plurality of cell units (White [0738]), and a converter element “452” (White [0742]), reading on an operation part, since it operates the switches (White [0753]) for the changeover switch to be operated from the outside, since the converter element “452” includes external protrusion element “454” (White [0753], see also Fig. 38 “454”), 
wherein the changeover switch is disposed above the plurality of cell units (White Fig. 42, “492” is located above cells “448”) at a position substantially as high as the positive electrode terminal and the negative electrode terminal “432” in an upper-lower direction, (White Fig. 42, “492” is located at substantially as high as the terminals “432”).
Regarding Claim 63
Regarding Claim 64, White discloses all the claim limitations as set forth above. White further discloses an electrical device (power tool) [0008] comprising the battery pack as set forth above, and a high voltage electrical device body “5003” [0946] connectable to the convertible battery pack [0947], the high voltage electrical device body comprising a high voltage switching element (tool battery pack interface with terminal block) to maintain the battery in a high voltage state [0947] configured to control the voltage switching element to switch the connection state into the high voltage series connection state (White [0739]) when the battery pack is connected to the high voltage electrical device body.
Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that the voltage switching element of the prior art is not directly connectable with a terminal of the electrical device body through the plurality of slot parts as recited in amended claim 25, since the contact pads “492” are not configured to directly contact a terminal of an electrical device body.
The examiner notes that the voltage switching element of White also includes conversion terminals arranged in the slots, which drive the power switches and are in direct contact with a terminal of an electrical device body when connected. As such, the prior art teaches the claim limitations as amended. 
Applicant argues that dependent claims are allowable by way of dependence. This argument is moot in view of the new rejection as set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721